Citation Nr: 0532879	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  95-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder with schizophrenia, currently evaluated as 70 
percent disabling.

2.  Entitlement to an increased evaluation for bipolar 
disorder with schizophrenia, evaluated as 30 percent 
disabling prior to December 8, 2004.

3.  Entitlement to an effective date earlier than December 8, 
2004, for the grant of entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was certified to the Board 
by the San Juan, Puerto Rico VA RO.

The issue of entitlement to an effective date earlier than 
December 8, 2004, for the grant of entitlement to a TDIU will 
be addressed in the REMAND portion of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to November 7, 1996, only the earlier criteria for 
rating the veteran's psychotic disorder are applicable.

3.  With respect to the period of time subsequent to November 
6, 1996, the earlier criteria for rating psychotic disorders 
are more favorable to the appellant.

4.  Prior to December 8, 2004, the veteran's psychotic 
disorder was manifested by symptoms including auditory and 
visual, hallucinations, irritability, depression, ideas of 
persecution, ideas of reference, homicidal ideation, poor 
sleep, impaired impulse control, and labile mood resulting in 
severe impairment of social and industrial adaptability.

5.  Prior to December 8, 2004, the veteran has been unable to 
secure or follow a substantially gainful occupation due to 
the symptoms of his bipolar disorder with schizophrenia.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for bipolar 
disorder with schizophrenia have been met prior to and from 
December 8, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.16(c), 4.130, 4.132, Diagnostic Code 9206 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9206 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  Given the determination below, VA 
has fulfilled its duties to inform and assist the appellant 
on this claim.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the appellant is not 
prejudiced by appellate review.

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the appellant's 
claims file, with an emphasis on the more recent medical 
evidence filed in conjunction with the December 1993 claim.  
For the purpose of reviewing the medical history of the 
veteran's service-connected disorder, see 38 C.F.R. §§ 4.1, 
4.2 (2005), the Board also reviewed medical evidence 
developed in conjunction with prior claims.

The veteran's service-connected bipolar disorder with 
schizophrenia has been evaluated as 30 percent disabling 
prior to December 8, 2004, and 70 percent disabling 
thereafter under Diagnostic Code 9206 for bipolar disorder.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 
1996).  This amendment was effective November 7, 1996.  The 
law requires that for any date prior to November 7, 1996, the 
Board cannot apply the revised regulations.

The RO provided the old regulations in a December 1994 
Statement of the Case and the new regulations in an April 
2001 Supplemental Statement of the Case and provided the 
rating criteria.  Therefore, the appellant and her 
representative at that time were given notice of the old and 
new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
Board finds that the old rating criteria are more favorable 
to the appellant's claim.  Further, because this decision 
results in a complete grant of the appellant's claim under 
the old rating criteria, the new rating criteria will not be 
elaborated upon.  As discussed below, the veteran is entitled 
to a 100 percent disability rating under the old rating 
criteria; therefore, it is unnecessary to discuss what rating 
would be appropriate under the revised rating criteria 
because the veteran would not be able to obtain a disability 
rating greater than 100 percent even under the revised 
criteria.

Prior to November 1996, bipolar disorder and schizophrenia 
were evaluated under the general rating formula for psychotic 
disorders.  38 C.F.R. § 4.132, Diagnostics Code 9204, 9206 
(1996).  The schedular criteria for 30, 50, 70, and 100 
percent ratings for psychotic disorders were as follows:

Definite impairment of social and 
industrial adaptability.  [30 percent].

Considerable impairment of social and 
industrial adaptability.  [50 percent].

With lesser symptomatology [than that 
required for 100 percent disability 
evaluation] such as to produce severe 
impairment of social and industrial 
adaptability.  [70 percent].

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9204, 9206 (1996).

In evaluating disability from psychotic disorders, it is 
necessary to consider, in addition to present symptomatology 
or its absence, the frequency, severity, and duration of 
previous psychotic periods and the veteran's capacity for 
adjustment during periods of remission.  Repeated psychotic 
periods, without long remissions may be expected to have a 
sustained effect upon employability until elapsed time in 
good remission and with good capacity for adjustment 
establishes the contrary.  Ratings are to be assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  
38 C.F.R. § 4.130 (1996).

Prior to December 8, 2004, the veteran's symptoms have 
included auditory and visual, hallucinations, irritability, 
depression, ideas of persecution, ideas of reference, 
homicidal ideation, poor sleep, impaired impulse control, and 
labile mood.  As a result of his symptoms, the veteran was 
psychiatrically hospitalized for his service-connected 
bipolar disorder with schizophrenia on multiple occasions and 
often withdrew to his home.  Thus, prior to December 8, 2004, 
the evidence shows that the veteran symptoms resulted in 
severe impairment of social and industrial adaptability.  The 
veteran's symptoms more nearly approximate the criteria for a 
70 percent disability rating than the criteria for a lower 
rating.

Under the old rating criteria, a 100 percent disability 
rating requires active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial adaptability.  The 
veteran has not shown symptoms producing total social and 
industrial adaptability.  Although the veteran has shown 
severe psychiatric symptoms and has required multiple 
psychiatric hospitalizations, he does experience periods of 
remission or partial remission of his symptoms.  The 
preponderance of the evidence supports a 70 percent 
disability rating but no higher prior to December 8, 2004.

The Board notes, however, that under the old regulations, a 
total rating would also be warranted under the provisions of 
38 C.F.R. § 4.16(c) (1996), if the veteran had a service-
connected mental disorder rated at least as 70 percent 
disabling and it were shown that this disorder precluded him 
from securing or following a substantially gainful 
occupation.  In this case, the Board has determined that the 
veteran's bipolar disorder with schizophrenia is ratable as 
70 percent disabling under the old regulations prior to 
December 8, 2004.  The veteran has essentially not worked 
since approximately 1972.  When the veteran last tried to 
work, in 1993, he attacked a co-worker and quit the job.  
Similar episodes had occurred in prior attempts to work.  The 
veteran's symptoms have been unchanged for many years, and in 
December 2004 a VA psychiatrist determined that the veteran 
was unemployable due to the symptoms of his schizophrenia.  
Further, this opinion is consistent with an October 1995 
opinion from a private psychologist.  The psychologist 
reviewed medical records contained in the veteran's claims 
folder at that time and determined that the veteran was 
unemployable solely due to his service-connected bipolar 
disorder with schizophrenia.  She provided a complete, 
thorough, logical rationale to support her opinion.  The 
Board notes that a VA psychiatrist in August 1998 determined 
that the veteran was impaired by a personality disorder and a 
substance disorder rather than his service-connected 
disorder.  The VA psychiatrist reiterated that opinion in 
July 2000.  However, that psychiatrist stands out as the only 
medical professional that failed to diagnose the veteran with 
a psychotic disorder.  Further, that psychiatrist erroneously 
identified a number of rule-out diagnoses in the veteran's 
medical history as completed diagnoses.  In short, the 
opinion contains gross errors and is accorded no weight by 
the Board.  Based on those same psychiatric symptoms shown by 
the overwhelming medical evidence contained in the veteran's 
claims file, the Board finds that prior to December 8, 2004, 
the veteran's bipolar disorder with schizophrenia has 
precluded him from securing or following as substantially 
gainful occupation.  Accordingly, prior to December 8, 2004, 
the evidence supports a 100 percent disability rating for the 
veteran's service-connected bipolar disorder with 
schizophrenia.  38 C.F.R. § 4.16(c) (1996).


ORDER

Entitlement to a 100 percent disability for bipolar disorder 
with schizophrenia is granted from December 8, 2004, subject 
to the laws and regulations governing to the award of 
monetary benefits.

Entitlement to a 100 percent disability for bipolar disorder 
with schizophrenia is granted prior to December 8, 2004, 
subject to the laws and regulations governing to the award of 
monetary benefits.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to an effective date earlier than 
December 8, 2004, for a total rating for compensation 
purposes based on individual unemployability (TDIU).  (The 
Board notes that the grant of a schedular 100 percent rating 
for the veteran's service-connected bipolar disorder with 
schizophrenia may ultimately moot the issue regarding the 
effective date for a TDIU because the veteran's claim for a 
higher rating pre-dates the veteran's claim of TDIU.  
However, because an effective date has not yet been assigned 
for the total schedular rating, a remand of that issue is 
appropriate at this time.)

In a May 2005 rating decision, the Appeals Management Center 
(AMC), in Washington, D.C., granted entitlement to TDIU 
effective from December 8, 2004.  In June 2005 the AMC 
received the veteran's Notice of Disagreement with the 
effective date for the grant of TDIU.  Because no Statement 
of the Case (SOC) has been provided regarding this issue, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand this issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

Accordingly, this appeal is REMANDED to the RO via the AMC.  
VA will notify the appellant if further action is required on 
her part.

Furnish a statement of the case (SOC) 
regarding the issue of entitlement to an 
effective date earlier than December 8, 
2004, for a TDIU to the appellant and her 
representative, if any, and give them the 
opportunity to respond thereto.

If the claim remains denied, notify the 
appellant and her representative, if any, 
of the time limit within which an 
adequate substantive appeal must be filed 
and of the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


